DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 15-28 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "A central housing" in line 1.  This recitation is confusing as the independent claim 15 already claims a central housing. It is unclear if the housing recited in claim 28 is referring to the same housing recited in claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 and 17-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 20060192361).
Regarding Claim 15, Anderson et al. discloses an assembly for a hydraulically suspended vehicle axle (see figs. 1-2), the assembly comprising: a central housing (frame 18; see figs. 1 and 2; the frame housing the hydraulic system 25), and at least two hydraulic suspension components (64a, 66a, 66b) supported (see figs. 1-2) on the central housing and fluidly connected (see figs. 2-3) to one another by a fluid line (56a, 56b, 58a, 58b) extending at least partially through (fig. 2; see 56a and 58a extending through the housing 18) the central housing.

Regarding Claim 17, Anderson et al. discloses the assembly, wherein the hydraulic suspension components (64a, 66a, 66b) are rigidly connected (fig. 1; see 64a attached to 20, and therefore also to 18 (Par [0015]), and fig. 2; see the hydraulic accumulator 66a (unnumbered in fig. 2) attached to suspension cylinder 34a, and therefore also 18) to the central housing (18).

Regarding Claim 18, Anderson et al. discloses the assembly, wherein at least one of the hydraulic suspension components (64a, 66a, 66b) includes a valve (64a).

Regarding Claim 19, Anderson et al. discloses the assembly, wherein at least one of the hydraulic suspension components (64a, 66a, 66b) includes an accumulator (66a, 66b).

Regarding Claim 20, Anderson et al. discloses the assembly, further comprising a suspension cylinder (34a, 34b) fluidly connected (see 56a, 56b, 58a, 58b) or selectively fluidly connected to one or both of the hydraulic suspension components (64a, 66a, 66b).

Regarding Claim 21, Anderson et al. discloses the assembly, further comprising a suspension control arm (26) pivotally connected (Par [0020]; see fig. 2) to the central housing (18), wherein a first end (see end nearest to 38) of the suspension cylinder (see 34a) is connected to (see 38) or supported on the central housing and a second end (see end nearest 26) of the suspension cylinder is connected to (see 36) or supported on the suspension control arm.

Regarding Claim 22, Anderson et al. discloses the assembly, wherein the hydraulic suspension components (64a, 66a, 66b) are arranged (accumulators 66a and 66b (unnumbered in fig. 2; see fig. 3) arranged on the hydraulic cylinders on left and right sides of the central housing; or valve 64a arranged at the front side of the housing and accumulator 66a being arranged on the right side of the housing) at different sides of the central housing.

Regarding Claim 23, Anderson et al. discloses the assembly, wherein the central housing (18) has, with respect to a forward driving direction of the vehicle (as seen in figs. 1-2), a front section (see the front section of 18 in fig. 2) and a rear section (see the rear section of 18 in fig. 2), wherein both hydraulic components (64a, 66a) are arranged (fig. 2; both 64a and 66a (unnumbered in fig. 2; see fig. 3) are arranged towards the front section of central housing 18) within one of the front section and the rear section.

Regarding Claim 24, Anderson et al. discloses the assembly, wherein a mechanical interface (Par [0020]; lines 4-12) for connecting to a suspension control arm (26) is provided on at least one side (fig. 2; the side nearest 34a) of the central housing (18), and in that at least one of the hydraulic components (see accumulator 66a (unnumbered in fig. 2; see fig. 3) attached to hydraulic cylinder 34a) is arranged on said same side.

Regarding Claim 25, Anderson et al. discloses the assembly, further comprising an axle differential (Par [0016]; differential; see fig. 1; 20, 22) disposed within or at least partially disposed within (as seen in fig. 1, from a vehicle longitudinal view) the central housing (18).

Regarding Claim 26, Anderson et al. discloses the assembly, further comprising a drive shaft (Par [0016]; 22) disposed within or at least partially disposed within (as seen in fig. 1, from a vehicle longitudinal view) the central housing (18).

Regarding Claim 27, Anderson et al. discloses the assembly, and a hydraulically suspended vehicle axle (see figs. 1-2), and at least one suspension link member (26) that is connected (Par [0020]) to the central housing (18) of the assembly.

Regarding Claim 28, Anderson et al. discloses the assembly, and the central housing (18) for forming the assembly.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616